J-A19035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INT. OF: C.J.S., A MINOR            :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
    APPEAL OF: C.J.S., A MINOR                 :
                                               :
                                               :
                                               :
                                               :
                                               :    No. 866 MDA 2021

                 Appeal from the Order Entered June 23, 2021
      In the Court of Common Pleas of Luzerne County Juvenile Division at
                        No(s): CP-40-JV-0000190-2018

    IN THE INT. OF: C.J.S., A MINOR            :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
    APPEAL OF: C.J.S., A MINOR                 :
                                               :
                                               :
                                               :
                                               :
                                               :    No. 867 MDA 2021

                 Appeal from the Order Entered June 30, 2021
      In the Court of Common Pleas of Luzerne County Juvenile Division at
                        No(s): CP-40-JV-0000190-2018


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED: OCTOBER 11, 2022

        C.J.S., A Minor, appeals from the Dispositional Order entered in the

Court of Common Pleas of Luzerne County on June 23, 2021, upholding the

restitution award of $35,150.00 imposed on July 1, 2019, and providing him

a credit in the amount of $1,000.00, and from the Dispositional Review Order

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19035-22



entered on June 30, 2021, denying C.J.S.’s motion to waive or strike

restitution and to terminate his probation. Following our review, we quash

Appellant’s appeal from the June 23, 2021, Order and affirm the trial court’s

June 30, 2021, Order.1

       In its Memorandum Issued Pursuant to Pa.R.A.P. 1925(a), the juvenile

court, the Honorable Jennifer L. Rogers, set forth the relevant facts and

procedural history herein as follows:


              On July 2, 2018, the juvenile, C.J.S. was charged with
       homicide by motor vehicle, a felony of the third degree and other
       offenses due to a motor vehicle collision occurring on June 13,
       2017 in Butler Township, Luzerne [C]ounty, Pennsylvania. At the
       time of the accident, the juvenile, age 17 at the time, was the
       driver of the vehicle accompanied by two other passengers. One
       of the passengers, J.M.P., age 17, died due to sustaining multiple
       traumatic injuries from the collision. The other passenger, G.D.C.
       was ejected from the vehicle, sustained severe injuries and was
       air flighted by helicopter to a hospital. (See Order and Opinion
       dated July 1, 2019).
              On September 12, 2018, the juvenile, C.J.S. was
       adjudicated delinquent on one count of homicide by motor vehicle,
       75 Pa. C.S.A. Section 3732(a), F-3 and was placed on probation
       with the Luzerne County Juvenile Probation Department for a
       period of six months with the issue of restitution remaining open.
       The Juvenile completed his six months of probation successfully
       and was transferred to administrative probation pending the
       outcome of the restitution hearing. (See Stipulation for Restitution
       Hearing dated May 29, 2019)
              On May 29, 2019, at the restitution hearing, the Juvenile
       and the Commonwealth entered into a stipulation. With respect to
       the deceased juvenile, J.M.P., the Commonwealth indicated that
____________________________________________


1 In a Per Curiam Order entered on August 12, 2021, upon noting a review of
these matters indicated that these appeals involve the same Appellant and
similar issues, this Court consolidated the appeals at Nos. 866 and 867 MDA
2021 pursuant to Pa.R.A.P. 513 and Pa.R.A.P. 2138 sua sponte.

                                           -2-
J-A19035-22


     his family has been made whole and that the Commonwealth was
     no longer seeking any further restitution for the decedent. N.T.
     5/29/19 at 6.
           The parents of the minor child, G.D.C., who was severely
     injured in the motor vehicle accident, were seeking restitution for
     a Blue Cross Subrogation Lien in the amount of $33,682.00;
     Victims Compensation Assistance Program (VCAP) subrogation
     lien in the amount of $6,458.00 and miscellaneous expenses
     (food, tolls, mileage, and hotel fees) in the amount of $2,148.00.
     As part of the stipulation, the Commonwealth and the Juvenile
     agreed that the miscellaneous expense of $2,148.00 was not
     recoverable as restitution in juvenile court.
           On July 1, 2019, the Honorable Fred A. Pierantoni entered
     an order of restitution to G.D.C. awarding the minor the sum of
     $40,140.00 through an installment plan in accordance with title
     42 Pa. C. S. Section 6352(a)(5) and section 9728(a). The sum of
     $40,140.00 covered the expense from the Blue Cross Subrogation
     Lien in the amount of $33,682.00 and the expense of the VCAP
     Subrogation Lien in the amount of $ 6,458.00.
           Judge Pierantoni, in his Order, relied mainly on the Superior
     Court case of Commonwealth v. B.D.G. 959 A. 2d 362 (Pa. Super.
     2008) and Pennsylvania statutes, 42 Pa. C.S.A. section 6352
     (a)(8) and section 9728. In addition, Judge Pierantoni also
     considered the stipulated facts entered between the juvenile
     C.J.S. and the Commonwealth on May 29, 2019. (See Opinion and
     Order of July 1, 2019). More specifically, the Commonwealth and
     the Juvenile agreed in a written stipulation, that the court shall
     rely upon the controlling case and statute in making a
     determination regarding restitution. Paragraph 16 of the
     stipulated facts states as follows: “The issue of Ordered restitution
     in a Juvenile proceeding is controlled by the Juvenile Act, 42
     Pa.C.S.A. Section 6352, and by the analysis set forth in
     Commonwealth v. B.D.G., 959 A.2d 362 (Pa. Super. 2008).”
           On June 14, 2021, the juvenile, C.J.S., filed a motion to
     terminate probation pursuant to Pa. R.J.C.P. 632, waive
     outstanding restitution and continue the dispositional hearing
     scheduled for June 15, 2021. The juvenile alleged that he
     successfully completed all the terms and conditions of his
     probation, except for the outstanding payment of restitution in the
     amount of $36,250.00. Therefore, the juvenile requested that the
     remaining and outstanding balance of restitution be stricken and
     waived by the court.
           On June 22, 2021, following a juvenile review hearing, the
     court entered an Order filed on June 23, 2021 finding that the

                                     -3-
J-A19035-22


     restitution Order of $35,150.00 was to stand and that the juvenile
     [was] to be credited for his $1,000.00 of community service. On
     June 29, 2021, the [c]ourt entered a Dispositional Review Order
     denying the juvenile’s request to waive restitution and terminate
     his probation and finding that the restitution previously ordered
     shall stand with the juvenile remaining on administrative
     probation until his twenty-first (21st ) birthday at which time his
     probation would be terminated and a judgment would be filed
     relating to the remaining balance.
            On July 1, 2021, the juvenile, C.J.S., filed a Notice of Appeal
     to the court’s orders dated June 22, 2021 and June 29, 2021. On
     July 7, 2021, the court entered an order directing the appellant to
     file of record and serve on the trial judge a Concise Statement of
     Matters Complained of on Appeal within twenty-one (21) days
     from the date of the order’s entry on the docket. On the 28th day
     of July 2021, the Appellant filed a Concise Statement of Matters
     Complained of on Appeal[.]

Memorandum Issued Pursuant to Pa.R.A.P. 1925(a), filed 8/27/21, at 1-3.

     In his brief, C.J.S. presents the following Statement of the Questions

Involved:


     1. Did the Juvenile Court err and/or abuse its discretion in
     determining that it did not have the authority to waive or reduce
     restitution at C.J.S.’s final dispositional review hearing, depriving
     him of a meaningful opportunity to be heard on this issue in
     violation of statute, court rules, and constitutional due process?

     2. Did the Juvenile Court exceed its jurisdiction and/or abuse its
     discretion under the Juvenile Act by denying C.J.S.’s request for
     relief and ordering adult criminal collections, where the record
     shows the restitution exceeded C.J.S.’s earning capacity while
     under juvenile court jurisdiction, and where C.J.S. made
     consistent good-faith efforts to pay?

     3. Did the Juvenile Court err by punishing C.J.S. more harshly for
     being poor when it imposed lasting negative consequences
     including debt, exposure to adult criminal collections, and the
     inability to seek expungement, punishment more severe than a
     child from a more financially stable family would face, solely
     because he was unable to pay the restitution balance in full, in


                                     -4-
J-A19035-22


      violation of the Equal Protection and Due Process clauses of the
      United States Constitution (U.S. Const., amend. XIV) and
      Pennsylvania Constitution (Pa.9 Const. art. 1, §§ 1, 26)?

      4. Did the Juvenile Court err in failing to relieve C.J.S. from his
      obligation to pay restitution because the restitution order is
      grossly disproportionate to the child’s ability to pay, will impede
      his future ability to maintain a livelihood, and serves as extended
      punishment, in violation of the Excessive Fines Clause of the
      Eighth Amendment of the United States Constitution and article 1,
      section 13 of the Pennsylvania Constitution?

Brief for C.L.S. at 8-9. As these issues are interrelated, we will consider them

together.

      This Court’s standard of review of dispositional orders in juvenile

proceedings is well-settled:

            “The Juvenile Act grants broad discretion to the court when
      determining an appropriate disposition. We will not disturb a
      disposition absent a manifest abuse of discretion.” “In re
      R.D.R., 876 A.2d 1009, 1013 (Pa.Super.2005) (internal citation
      omitted). Moreover, “[a] petition alleging that a child is delinquent
      must be disposed of in accordance with the Juvenile Act.
      Dispositions which are not set forth in the Act are beyond the
      power of the juvenile court.” In re J.J., 848 A.2d 1014, 1016–
      1017 (Pa.Super. 2004) (citation omitted).

            Further, one of the purposes of the Juvenile Act is to
            hold   children    accountable    for  their    behavior.
            Accordingly, the Juvenile Act authorizes the court to
            “order[ ] payment by the child of reasonable amounts of
            money as fines, costs or restitution as deemed
            appropriate as part of the plan of rehabilitation
            concerning the nature of the acts committed and the
            earning capacity of the child.” 42 Pa.C.S.A. § 6352,
            Disposition of delinquent child, (a) General rule.-(5).
            Consistent with the protection of the public interest and
            the community, the rehabilitative purpose of
            the Juvenile Act is attained through accountability and
            the development of personal qualities that will enable
            the juvenile offender to become a responsible and

                                      -5-
J-A19035-22


          productive member of the community. Thus, the policies
          underlying the Juvenile Act and its restitution provision,
          as well as the plain language of Section 6352, serve to
          invest the juvenile court with a broad measure of
          discretion to apportion responsibility for damages based
          upon the nature of the delinquent act and the earning
          capacity of the juvenile. In re M.W., 555 Pa. 505, 512–
          513, 725 A.2d 729, 732–733 (1999).

      Appeal of B.T.C., 868 A.2d 1203, 1204–1205 (Pa.Super.2005).
      In reviewing an order of restitution, discretion is abused where
      the order is speculative or excessive or lacks support in the
      record. In Interest of Dublinski, 695 A.2d 827, 829
      (Pa.Super.1997). . . .

Commonwealth v. B.D.G., 959 A.2d 362, 366–67 (Pa.Super. 2008) (en

banc).

      Unlike restitution imposed in connection with probation, under Section

6352(a)(5) and the underlying policies of the Juvenile Act, the juvenile court

is invested “with a broad measure of discretion to apportion responsibility for

damages based upon the nature of the delinquent act and the earning capacity

of the juvenile.” Appeal of B.T.C., 868 A.2d at 1205 (citation omitted).

      Moreover,

      [I]n fashioning a restitution award the juvenile court must
      consider the following four factors: “(1) [t]he amount of loss
      suffered by the victim; (2) [t]he fact that defendant's action
      caused the injury; (3) [t]he amount awarded does not exceed
      defendant's ability to pay; [and] (4) [t]he type of payment that
      will best serve the needs of the victim and the capabilities of the
      defendant.”

B.D.G., 959 A.2d at 367 (“Dublinksi factors”)     (quoting In   Interest    of

Dublinski, 695 A.2d 827, 829 (Pa.Super. 1997)). In considering the second

factor, the juvenile court may engage in a “but for” analysis, i.e., “[the

                                     -6-
J-A19035-22


juvenile] will be liable for restitution for all damages which would not have

occurred but for [the juvenile's] criminal conduct.” B.D.G., 959 A.2d at 367

(quoting Dublinski, 695 A.2d at 830).

      Initially, we must determine whether C.J.S. is entitled to relief from the

Order entered on June 23, 2021, which upheld the restitution award previously

issued by Judge Pierantoni in the Order of July 1, 2019. The juvenile court

found that review of all claims presented herein is from that original

Dispositional Order. In doing so, the court reasons that in filing the instant

appeal, C.J.S. “is attempting to have a ‘second bite of the apple’ because he

is attempting to relitigate the same issues before this [c]ourt which were

previously addressed by a prior [c]ourt.” Memorandum Issued Pursuant to

Pa.R.A.P. 1925(a), filed 8/27/21 at 6. The juvenile court further states:

      A previous Court Order, entered on July 1, 2019, determined the
      juvenile’s restitution. No appeal was filed to that Order by the
      Juvenile. Two years later, the juvenile attempted to re-litigate the
      same issue before this [c]ourt. There were no new rulings
      imposed upon the juvenile by the [c]ourt between July 1, 2019
      and the date of the review hearing. In In the matter of R.B., 765
      A.2d 396 (Pa. Super. 2000), R.B. was adjudicated delinquent and
      placed at the Alternative Rehabilitation Communities, Inc.
      (ARC)[.] Following a review hearing, the trial court ordered
      continued placement for the juvenile at ARC and ordered the
      juvenile to submit to a medical evaluation at Johns Hopkins. The
      Superior Court in In the matter of R.B., held that the review order
      was appealable due to the additional requirement of a medical
      evaluation ordered by the trial court which modified the original
      dispositional Order. Id. at 400.
            In the case at bar, the original dispositional order was
      entered on July 1, 2019. The Review Order entered by the [c]ourt
      on June 29, 2021 did not impose any additional requirement upon
      the Juvenile which was not already entered by the original
      dispositional Order. The original dispositional order directed the

                                     -7-
J-A19035-22


     juvenile, C.J.S., to make restitution in the sum of $40,140.00
     through an installment plan in accordance with title 42 Pa. C.S.A.
     §6352(a)(5) and §9728(a). Pursuant to 42 Pa.C.S.A. §6352
     (a)(5), the court has authority to maintain jurisdiction over the
     child until the restitution is paid in full or the child turns twenty-
     one (21) years old. In the event the child turns 21 prior to
     satisfying the restitution debt, any unpaid amount may be
     collected by the court under section §9728(a). The Juvenile was
     aware at the time that the original dispositional Order was entered
     that in the event the amount of restitution entered by the [c]ourt
     was not yet paid in full when he turns twenty-one (21) years of
     age, then the remaining unpaid amount would be collected by the
     [c]ourt. In fact, the juvenile entered into a written stipulation with
     the Commonwealth of Pennsylvania on May 29, 2019 stating in
     paragraph 16 of the stipulation as follows: “The issue of Ordered
     restitution in a Juvenile proceeding is controlled by the Juvenile
     Act, 42 Pa.C.S.A.§6362....”
            Furthermore, at the time the juvenile signed a Stipulation
     for Restitution on May 29, 2019, the juvenile maintained that upon
     completing his undergraduate degree in May of 2022, he believed
     that he will have a student loan in the amount of $80,000.00 and
     an additional $10,000.00 student loan for his post graduate
     degree. (see Stipulation for Restitution hearing, May 29, 2019,
     paragraph 19 (M) & (N)). This further confirms that when the
     [c]ourt entered its Order on July 1, 2019, the juvenile was fully
     aware that he would have outstanding loans upon graduation, yet
     he still did not appeal the [c]ourt’s Order of July 1, 2019. The
     [c]ourt in its original Order on July 1, 2019 also considered the
     juvenile's potential college loans in the amount of $80,000.00; the
     cost of the juvenile’s room and board in the amount of $20,000.00
     for one year; and the cost of $10,000.00 for the juvenile's post-
     graduate academic program. (See page 6-7 of the [c]ourt’s Order
     and opinion entered on July 1, 2019).
            On June 22, 2021, C.J.S. filed a Motion for Dispositional
     Review requesting that the court waive the restitution amount
     owed by the juvenile in an amount of $35,150.00. On June 29,
     2021, this court denied C.J.S.’s motion to waive restitution and
     terminate probation and maintained the original dispositional
     order requiring that the juvenile shall remain on probation subject
     to administrative supervision until his 21st birthday. This [c]ourt
     finds that the dispositional order is not appealable pursuant to the
     cases of In the Interest of M.D. and In the Matter of R.B. since no
     additional requirements were ordered in the dispositional review
     Order separate and apart from the original dispositional order.

                                     -8-
J-A19035-22



Id. at 6-8.   Following our review, we agree in part.

       C.J.S. entered an admission and had disposition on September 12,

2018, but a restitution Order was not entered until July 1, 2019.

Notwithstanding Appellant’s allegations, after hearing the testimony of C.J.S.,

his mother, and G.D.C.’s father, Judge Rogers never determined she did not

have the authority to waive or reduce the           amount of restitution Judge

Pierantoni had ordered.     To the contrary, Judge Rogers held that she was

“definitely going to maintain that ruling” upon noting that “Judge Pierantoni’s

opinion was attached as an exhibit, and I’ve reviewed it.             I adopt the

reasonings held in Judge Pierantoni’s opinion.”       N.T., 6/22/21, at 41.

       “In juvenile proceedings, the final order from which a direct appeal may

be taken is the order of disposition, entered after the juvenile is adjudicated

delinquent.” Commonwealth v. S.F., 912 A.2d 887, 889 (Pa.Super. 2006)

(unnecessary      capitalization    omitted).    In      juvenile   court,    post-

dispositional motions are optional, but if they are filed, they must be filed

within ten days of the dispositional order. Pa.R.J.C.P. 620(A)(1), (B)(1).

      If, as is the case herein, a juvenile does not file a timely post-

dispositional motion he or she must file a notice of appeal within thirty days

of the date of entry of the dispositional order.” Pa.R.J.C.P. 620(B)(3). C.J.S.

did not file a notice of appeal within thirty days of the final July 1, 2019, Order,

rendering his attempt to challenge the terms of that Order nearly two years

later untimely.

                                       -9-
J-A19035-22


      In addition, in In re M.D., 839 A.2d at 1121 this Court held that “a

committed juvenile does not have the right to appeal from a review order that

continues his commitment in the same manner and place and that maintains

the status quo.” As the juvenile court states, the June 23, 2021, Order

maintained the status quo and did not impose any additional conditions upon

C.J.S. As was repeatedly stated at the June 22, 2021, hearing, the amount

owed was determined by the Honorable Fred A. J Pierantoni, III. Id. at 28-

31.   The June 23, 2021, Order acknowledged that the previously ordered

restitution in the amount of $35,150.00 remained in effect and that a credit

for community service had already been subtracted.

      Thus, we find that because C.J.S. did not file a timely appeal following

the July 1, 2019, Order, and the June 23, 2021, Order did not modify the

requirements previously set forth in that final Order of disposition, his appeal

from the June 23, 2021, Order should be quashed.

      However, C.J.S.’s appeal from the June 30, 2021, Dispositional Review

Order arose after C.J.S. sought a waiver of the outstanding restitution amount

and the termination of his probation. Thus, we find this is an appeal from a

determination separate from the July 1, 2019, Order, as it required the

juvenile court to make a new determination regarding the ending of his

probation and the need for C.J.S. to make restitution payments going forward.

As such, we next turn to a review of the merits of that appeal.




                                     - 10 -
J-A19035-22


      C.J.S. argues he is entitled to relief from the “Final Restitution Order”

because the restitution balance does not serve a rehabilitative purpose, is

unreasonable, exceeds his earning capacity and the actual damages sustained

by the victim, and violates his constitutional right to due process and equal

protection of the law. Brief for C.L.S. at 17-19; 21-49.

      C.J.S. also maintains he had been deprived of his statutory and

constitutional rights to meaningful review at the dispositional review hearing

because the juvenile court concluded it could not modify the restitution award,

“continually blocked C.J.S.’s trial counsel from developing arguments about

the restitution amount,” and declined to consider the arguments counsel did

present. Id. at 26-32. C.J.S. purports the restitution serves no rehabilitative

goal and, instead, only punishes him going forward because it fails to consider

his earning capacity as the child he had been when he was under the juvenile

court’s jurisdiction.   Id. at 32-38.

      C.J.S. further contends he is being treated more harshly than a similarly

situated, affluent juvenile due to his inability to pay the full restitution, in

violation of his equal protection and due process rights under both the United

States and Pennsylvania Constitutions. Id. at 39-45. C.J.S. concludes that

the restitution he has been ordered to pay violates the excessive fines clause

under both the federal and state constitutions. Id. at 46-49. In doing so,

C.J.S. reasons that:

          Here the $35,150 Final Restitution Order is grossly
      disproportional to C.J.S.’s ability to pay. The record shows he is

                                        - 11 -
J-A19035-22


       an unemployed full-time college student with five figures of
       student loan debt, and there is no basis in the record to presume
       that he was able to pay any more than the approximately $2,390
       in good faith payments he has made over the past two years....
       At the same time, the order and resulting collections activity will
       make it more difficult for him to continue obtaining an education
       and gainful employment, worsening the harm and increasing the
       disproportionality. The record is clear that this punitive obligation
       exceeded C.J.S.’s ability to pay, and nothing in the record
       contradicts C.J.S.’s argument that the Final Restitution Order was
       unconstitutionality excessive.

Id. at 49 (citations to the record omitted). We find C.J.S.’s claims are belied

by the record.

       It is apparent from a review of the Restitution Hearing testimony, the

juvenile court’s own statements on the record, and the analysis set forth in its

Rule 1925(a) Memorandum that the juvenile court carefully considered all of

the Dublinski factors in ordering C.J.S. to pay the remaining balance of his

restitution.2 Such considerations include, inter alia, the nature of C.J.S’s acts

and his earning capacity. See also 42 Pa.C.S.A. § 6352(a)(5). As the juvenile

court explained:

                 On June 22, 2021, at the Dispositional Review Hearing,
       Esperanza Gonzalez, the Luzerne County juvenile probation
       officer, testified that the juvenile had successfully completed the
       probation conditions to transfer to administrative probation on
       January 31, 2019. N.T. 6/22/21, at 3-6. Ms. Gonzalez testified
       that the juvenile was twenty (20) years old at the time of the
       hearing and would be turning twenty-one (21) on July 8, 2021.
       Id. at 5.
____________________________________________


2The juvenile court provided an analysis of the merits of C.J.S.’s issues raised
on appeal in the event that this Court determined the Dispositional Review
Order is appealable. See Memorandum Issued Pursuant to Pa.R.A.P. 1925(a)
at 9.

                                          - 12 -
J-A19035-22


               Ms. Gonzalez testified that the juvenile currently had paid
     $3,990.00 towards restitution. He also “paid” an additional
     $1,000.00 which is currently pending for credit through
     community service. Once the $1,000.00 payment would be
     credited, the juvenile’s balance due would be $35,150.00
               Ms. Gonzalez testified that once the juvenile turns
     twenty-one (21), the balance owed would be forwarded to the
     collection department. The collection department would then file
     the judgment against the juvenile. Id. at 7-8. Ms. Gonzalez
     testified that the juvenile and his mother indicated to her that they
     do not have the funds to pay off $36,000.00. Ms. Gonzalez
     indicated that the juvenile would be commencing his senior year
     at Drexel University in the Fall of 2021. Ms. Gonzalez testified that
     a civil judgment may hamper the juvenile's ability to continue to
     collect student loans and financial aid. Id. at 12.
               Ms. Allison Stemko, the juvenile's mother, testified that
     the juvenile would not be able to pay the balance owed of
     36,150.00 prior to turning twenty-one (21). Mother indicated that
     the juvenile had approximately $40,000.00 in student loans. The
     Juvenile’s mother indicated that the juvenile had applied for an
     excellent accelerated Master’s program in which he would be able
     to graduate in June 2023 with a Master’s degree in psychology.
     Id. at 13-14. The juvenile’s mother testified that she helped her
     son make some payments toward his college loans between the
     amount of one hundred to two hundred dollars ($100.00-$200.00)
     per month. Id. at 14. The juvenile’s mother further stated that in
     the event her son did not receive the financial aid from Drexel in
     light of the judgment against him, he would not be able to finish
     his college degree. Id. at 15-16.
               The juvenile’s mother testified on cross-examination that
     her son is intelligent and that a degree in psychology would be a
     very good profession to have. Id. at 18. The juvenile testified he’s
     concerned that he would not be able to pay the amount of
     $36,150.00. The juvenile confirmed that he applied for a Master’s
     program which he would complete in one year. The juvenile
     further indicated that his long-term goal is to enter into a
     doctorate program. He stated that he may not be able to enter
     into a doctorate program in the event he had to continue paying
     the amount of money owed through restitution. Id. at 20-21.
               Mr. Gerard J. Catina testified that he is the father of the
     victim, G.D.C., who incurred serious injuries after being ejected
     from the subject vehicle. According to Mr. Catina, his son had to
     make “out of pocket” payments for hospital bills and medical bills.


                                    - 13 -
J-A19035-22


     Id. at 22-23. Mr. Catina testified that both he and his wife had
     been diagnosed with posttraumatic stress disorder as a result of
     their son’s accident. Mr. Catina also stated that he was required
     to be on medication in order to address the posttraumatic stress
     disorder. Mr. Catina testified that he is not agreeing for the
     juvenile’s restitution fees to be waived. Mr. Catina testified that
     he is not looking to receive the restitution amount of $36,000.00
     “up front”. He stated that he would be agreeable for the payment
     plan to operate over a ten-year period. He indicated that he just
     wanted his son to be reimbursed for what he paid out of pocket.
     Id. 23-24. Mr. Catina testified that his son’s friend also died as a
     result of the juvenile’s actions. Mr. Catina indicated that he spent
     $30,000.00 on attorney’s fees and he was not asking for
     reimbursement for that fee. Id. at 24.
               Mr. Catina admitted that he had a civil lawsuit against the
     juvenile and that he settled for $124,750.00 which was paid back
     to Blue Cross/Blue Shield. Mr. Catina indicated that even though
     some money was paid from the settlement toward Blue Cross Blue
     Shield, in addition to the attorney’s fees, his family still paid out-
     of-pocket expenses. Id. at 25-26.
               This court finds that a civil lawsuit is separate and apart
     from a restitution fee in a criminal case. Judge Pierantoni already
     made a ruling on the restitution fee in the original order. This court
     indicated at the hearing that any civil action amounts in the case
     are not relevant to Judge Pierantoni’s ruling pertaining to the
     restitution order.
               In Commonwealth v. B.D.G., 959 A.2d 362 (Pa.Super.
     2008) the Superior Court held that money the victims receive from
     a civil settlement has no bearing on the [c]ourt’s restitution Order.
     The Superior Court relied on the case of Commonwealth vs. Kerr,
     298 Pa. Super. vs. [sic] 257, 444 A2d 758 (1982), which held as
     follows:

                 An order of restitution is not an award of damages.
          While the order aids the victim, its true purpose and the
          reason for its imposition, is the rehabilitative goal it
          serves by impressing upon the offender the loss he has
          caused and his responsibility to repair the loss as far as
          it is possible to do so. Id. 444 A.2d at 760.

              Furthermore, in Kerr, the Superior court held that the
     issue of the insurance company’s right of subrogation does not
     have any impact on the validity of the Restitution Order. The court
     in Kerr held that the juvenile’s claim that the order of restitution

                                    - 14 -
J-A19035-22


     was unlawful because it was duplicative of monies already paid to
     the victim’s family through a civil settlement did not have any
     merit. Id. at 760-61.
              As    mentioned     above,    the    Juvenile    and     the
     Commonwealth of Pennsylvania entered into a written stipulation
     on May 29, 2019. In the Stipulation, more specifically, paragraph
     16, the parties agreed that in addition to the issue of Court
     Ordered restitution being controlled by the Juvenile Act, 42
     Pa.C.S.A. §6362, the court should apply the analysis of the
     Superior Court in Commonwealth v. B.D.G., 959 A.2d 362 (Pa.
     Super.2008) in order to determine the amount of restitution.
              In the Commonwealth of Pennsylvania vs. B. D. G., 959
     A.2d 362, 366 (Pa.Super. 2008), the Superior Court held that the
     Juvenile Act permits the courts to have a broad discretion in
     determining an appropriate disposition. Such disposition will not
     be disturbed absent a manifest abuse of discretion. Title 42 Pa.
     C.S. §6352 states that the purpose of the Juvenile Act is for the
     youth to be held accountable for their behavior thereby
     authorizing the court to enter an order of restitution as part of the
     plan of rehabilitation. Holding the juvenile accountable for his
     offenses enables the juvenile to become a responsible and
     productive member of the community.
              In B.D.G. a seventeen (17) year old was driving a vehicle
     when he approached another vehicle traveling ahead of him. The
     juvenile attempted to pass the vehicle by crossing over the double
     yellow line in a no passing zone when he collided head on with an
     oncoming vehicle. The driver from the other vehicle died as a
     result of her injuries and her mother and family friend incurred
     serious injuries. The appellant entered into a plea agreement and
     was adjudicated delinquent after admitting to three counts of
     recklessly endangering another person. Appellant was also
     ordered to be placed in service agency for twenty-nine (29) days,
     completed 100 hours of community service, wrote a note of
     apology to the victims, [and] had his license suspended for a
     minimum of 18 months. Restitution to the victims was to be
     determined at a later date. One of the passengers suffered serious
     injuries which required hospitalization after the accident and
     resulted in substantial medical bills. The Department of Public
     Welfare (DPW) paid for the majority of her bills and placed a lien
     upon any civil recovery that she may receive. The passenger
     received $100,000.00 in civil settlement and was required to pay
     $26,635.00 to DPW, in addition to paying her attorney’s fees and
     additional unpaid medical bills in the amount of $2,804.00.
     Appellant indicated that he was accepted to the University of

                                    - 15 -
J-A19035-22


     Scranton and needed to receive student loans. Appellant believed
     that he would not be granted the loans in the event he was
     ordered to pay restitution by the court. Id. at 365. The trial court
     entered an order directing the Appellant to pay restitution to the
     injured passenger in the amount of $29439.00 (the amount of
     reimbursement to DPW plus the amount of post-settlement
     medical expenses).
              In B.D.G., the first issue before the Court was whether
     the trial court erred in awarding restitution and not taking into
     account the juvenile’s earning capacity, the rehabilitative needs,
     the nature of the offense, and the victim’s current circumstances.
     The second issue in the case was whether the trial court erred in
     determining civil liability and/or securing satisfaction of civil
     damages in awarding an excess of $29,000.00 against the
     juvenile. 959 A.2d 362 (Pa.Super. 2008). The Superior Court, in
     relying on In Interest of Dublinski, 695 A.2d 827, 829 (Pa.Super.
     1997), held that in determining a restitution award, the Juvenile
     Court must consider four factors:

         1. The amount of loss suffered by the victim;
         2. The fact that defendant’s actions caused the injury;
         3. The amount awarded not exceeding defendant's
         ability to pay; and
         4. The type of payment that would best serve the needs
         of the victim and the capabilities of the defendant.
         B.D.G., 969 A.2d 362 (Pa.Super. 2008)

              In addressing the amount of loss suffered by the victim,
     the Superior Court in B.D.G. determined the injured passenger’s
     loss and expenses, (Payment of $26,650.00 to the Department of
     Public Welfare (DPW) plus $2,804.00 in unpaid bills, all of which
     were paid from her $100,000.00 civil settlement.) 959 A.2d 362,
     365. Similarly, in the case at bar, the injured passenger’s family
     had paid $33,682.00 toward a Blue Cross Subrogation Lien and
     $6,458.00 to the Victim’s Compensation Assistance Program
     (VCAP) from the settlement proceeds.
              In addressing the second factor with respect to the
     defendant’s action causing the injury, a “but for” analysis was
     applied. But for the juvenile’s criminal action, the passenger would
     not have suffered her injuries. Similarly, in the case a bar, “but
     for” the juvenile's criminal action, the minor child, G.D.C. would
     not have suffered serious injuries.
              In addressing the third factor, the amount awarded was
     not to exceed the defendant’s ability to pay. The Superior Court

                                    - 16 -
J-A19035-22


     examined the juvenile’s earning capacity by considering the
     juvenile’s mental ability, maturity, education, past employment;
     the juvenile’s likelihood of future employment to reasonably
     satisfy the restitution obligation; the impact the restitution award
     would have on the juvenile’s ability to obtain higher education
     thereby increasing the juvenile’s earning capacity; and the
     juvenile’s present ability to make the restitution payment. Id. at
     367-368.
               The appellant in the B.D.G. matter argued that his
     earning capacity was only at minimum wage and that he may
     never be successfully employed due to his ongoing therapy and
     counseling. The appellant further argued that he may be ineligible
     to receive student aid in the event there was a restitution
     judgment against him and then he would not be able to attend
     college. The appellant, therefore, argued that the restitution
     amount awarded by the court exceeded his ability to pay. Id. at
     368. The Superior Court, however, did not agree with appellant's
     contentions. The Court noted that due to the appellant's actions,
     he had caused the death of one individual and caused severe
     injuries to others. The Superior Court emphasized that the
     juvenile must be made to understand his responsibility for these
     terrible events. The Superior Court explained that the restitution
     award would help the juvenile appreciate his actions under the
     rehabilitative approach. Despite the juvenile’s position that he was
     not employed at the moment, the court found the juvenile to be
     physically able to work. Furthermore, the [C]ourt noted that since
     the accident, the juvenile worked as a lifeguard, in addition to
     participating in his high school track team. The [C]ourt also noted
     that even if the restitution award would decrease the juvenile
     offender’s earning capacity by hindering his ability to attend
     college, the Court may still enter an order of restitution in these
     situations. According to the [C]ourt, even in the event the juvenile
     did not have a college degree and pursued a minimum wage job,
     he would be able to make restitution in a timely fashion. Id. at
     369. The Superior Court in Commonwealth v. Wood, 446 A.2d
     948, 949 (Pa.Super. 1982) held that in order for the perpetrator
     to serve a true rehabilitative purpose of restitution to the victims,
     the perpetrator may have to make significant sacrifices to
     accomplish the task.
               In the case [at] bar, the juvenile argued that it had been
     two years since the entry of the civil settlement. The juvenile
     testified that he had paid $3,890.00 from the balance of the
     restitution. The juvenile maintained that he was still a college
     student at Drexel University and had incurred a substantial

                                    - 17 -
J-A19035-22


     student loan debt. The juvenile contended that the restitution
     award entered by the court in the amount of $35,150.00 had
     exceeded the juvenile’s ability to pay and is contrary to the
     purpose of the Juvenile Act. This [c]ourt, however, finds that the
     juvenile, C.J.S., is in a much better position to pay the restitution
     award than the juvenile in the B.D.G. case. In the present case,
     C.J.S. is already a full-time student at Drexel University who’s
     [sic] grade point average was 3.82 at the end of his second
     semester. Further, the juvenile is majoring in psychology and is
     expected to graduate with a Bachelor of Science in psychology in
     the spring of 2022 followed by a Master’s degree and a doctorate
     degree in psychology. The juvenile also participated in a work-
     study program at Drexel University in which he earned
     approximately $2,000.00 in 2019. The Juvenile also secured a job
     as a waiter earning five ($5.00) dollars per hour plus tips.
               The [c]ourt finds that with the juvenile earning at least a
     Bachelor’s degree and quite possibly a Master’s degree in
     psychology would place the juvenile in a position to have a higher
     earning capacity in which he would be able to repay the restitution
     award ordered by the court. The [c]ourt is cognizant that the
     juvenile is still in college; however, the [c]ourt finds that once
     C.J.S. is gainfully employed following his graduation from college,
     he will be in a better position to make a higher payment toward
     the restitution award. The victim's father, Mr. Catina, testified that
     he was not expecting C.J.S. to pay the restitution award overnight
     and was willing to accept payment overtime [sic]. The Superior
     Court, in the B.D.G. case noted as follows:

              Appellant makes much of his claim that he has no
          present ability to pay; such a circumstance is the norm
          when dealing with a juvenile and cannot serve as a
          disqualifying factor or else the court’s ability to award
          restitution would cease to exist in the vast majority of
          the cases.... Id. at 369.

               The fourth factor to address is the type of payment that
     will best serve the needs of the victim and the capabilities of the
     juvenile. The Superior [C]ourt noted in B.D.G. that should the
     court determine that the juvenile had no present ability to pay
     restitution, then the court may defer the payment until an
     appropriate time in the future. Id. at 366. In the case at bar, the
     Restitution Order was deferred and the sum of $40,140.00 was
     ordered to be paid through an installment plan in accordance with
     42 Pa. C.S.A. and section 6352(a)(5) and section 9728(a).

                                    - 18 -
J-A19035-22


       According to Section 6352(a)(5), probation would terminate on
       his 21st birthday and then a judgment would be filed on the
       remaining balance. The victim’s father further testified that he was
       willing to accept payment from the juvenile over time.

Memorandum Issued Pursuant to Pa.R.A.P., filed 8/27/21, at 9-17.

       At the conclusion of testimony at the Restitution Hearing, C.J.S.’s

counsel presented extensive argument in support of waiving the outstanding

restitution amount.      N.T., 6/22/21, at 33-41. Following argument from

opposing counsel, the juvenile court addressed C.J.S. personally as it rendered

its decision. The court praised C.J.S. for pursuing his education and indicated

it admired his resolve, perseverance, and his triumph in realizing success in

his life.   Id. at 46. The court also reminded C.J.S. of the tragedy the Catina

family has suffered and explained the family was owed a debt that the court

did not find to be unaffordable. Id. at 47.     The court observed:

               I don’t find there to be an unaffordable debt here. I find
       there would be a debt.           I find there to be a debt that,
       unfortunately, most college students graduate with, and they
       must make monthly payments toward and they must carve away
       at. And often those debts are not paid off until one reaches their
       40’s. But they pay.
              We’re not talking about damage to a building or a motor
       vehicle here. I think somehow while we certainly acknowledge
       that the damage has an impact upon the livelihood or a family’s
       lifestyle, it is not a human being, and we’re addressing an act upon
       a human being here today.
              I have full confidence in the fact that the goal of the Juvenile
       Act is going to be achieved through [C.J.S.]. I have full confidence
       that he is and will continue to be a responsible and productive
       member of society. I have full confidence in his ability to achieve
       the goals that he has set out for himself. But in fulfilling the goals
       of the Juvenile Act and fulfilling the goals of restitution, I must
       acknowledge that restitution is part of the overall goal of
       apportionment of responsibility and accountability.

                                       - 19 -
J-A19035-22


            And I’m going to make a statement that it would be my best
      estimation that the Catina family would much prefer to have a
      debt for their child relating to education as opposed to injury. And
      so I hope I’ve explained myself fully.            I hope everyone
      understands my motives in rendering this decision and that will
      be the disposition today.

Id. at 47-48.

      While C.J.S. posits the juvenile court abused its discretion in failing to

waive or reduce his restitution at the final dispositional review hearing, as was

the case in B.D.G., Appellant’s true argument herein is not that the juvenile

court failed to consider the requisite factors but rather that it “failed to accept

his self-serving assessment of his situation and weigh the evidence in his

favor.” B.D.G., 959 A.2d at 368.

      C.J.S. urges that his remaining restitution balance should be expunged

in light of his good faith efforts to make payments thus far. However, to do

so would set a dangerous precedent that a juvenile who makes partial

payments toward an ordered restitution amount should be excused from

remitting the balance owed when he or she reaches the age of majority. As

the juvenile court carefully articulated, the apportionment of responsibility is

an integral goal of the Juvenile Act. In requiring C.J.S. to pay his debt in full,

the juvenile court did not punish him, but, rather, it furthered the underlying

policies of the Juvenile Act to apportion responsibility for damages.

      As the above block quotations evince, the juvenile court carefully

considered the concerns of C.J.S. and his family, as well as those of G.D.C.’s

family.   In balancing those considerations, the court concluded that the

                                      - 20 -
J-A19035-22


restitution award ordered on July 1, 2019, was appropriate; finding no abuse

of discretion, this Court will not disturb that disposition. In re R.D.R., 876

A.2d 1009, 1013 (Pa.Super. 1013); see also Commonwealth v. Williams,

241 A.3d 1094, 1101 (Pa.Super. 2020) (stating “[a]buse of discretion

is not merely an error of judgment [but is established only where] the

judgment is manifestly unreasonable or where the law is not applied or where

the record shows that the action is a result of partiality, prejudice, bias or ill

will.”).

       With regard to Appellant’s argument that the restitution award imposes

an excessive fine in violation of the Excessive Fines Clauses of the United

States and Pennsylvania Constitutions,3 we begin our analysis with a

consideration of our recent decision in Commonwealth v. May, 271 A.3d

475 (Pa.Super. 2022). Therein, we explained:

              Whether a fine is excessive under our Constitution is a
       question of law, therefore our standard of review is de novo and
       our scope of review is plenary. See Commonwealth v.
       Eisenberg, 626 Pa. 512, 98 A.3d 1268, 1279 (2014). The Eighth
       Amendment to the U.S. Constitution provides that “[e]xcessive
       bail shall not be required, nor excessive fines imposed, nor cruel
       and unusual punishments inflicted.” U.S. CONST., Amend. VIII.
       The protections provided by Article I, Section 13 of the
       Pennsylvania Constitution are coextensive with those provided by
       the Eighth Amendment.2 See Commonwealth v. 5444 Spruce
       Street, Philadelphia, 574 Pa. 423, 832 A.2d 396, 399 (2003).
____________________________________________


3The Eighth Amendment of the United States Constitution and Article 1, § 13
of the Pennsylvania Constitution provide: “Excessive bail shall not be required,
nor excessive fines imposed, nor cruel or unusual punishments inflicted.”




                                          - 21 -
J-A19035-22


             In addressing Appellant's argument, we are guided
      by Eisenberg, which instructs us to consider whether the fine
      imposed was reasonably proportionate to the crime it criminalizes.
      In Eisenberg, our Supreme Court determined that a mandatory
      minimum fine of $75,000 for a conviction of a first-degree
      misdemeanor theft from a casino of $200 was an excessive fine in
      violation of Article I, Section 13 of the Pennsylvania Constitution.
      In conducting its proportionality analysis, the Court was
      persuaded by the fact that: (1) the amount owed was 375 times
      the amount of the theft; (2) the Crimes Code equivalent of the
      appellant's offense – a first degree misdemeanor – would have
      been $10,000; (3) the maximum fine imposable under the Crimes
      Code was $50,000, which would be for a murder or attempted
      murder conviction, and (4) the fine would exhaust five years of
      pre-tax income for a minimum wage worker, “effectively
      pauperiz[ing] a defendant for a single act.” Id. at 1286.
      The Eisenberg court also distinguished its holding from cases
      where the fine is “tailored, scaled, and in the strictest sense
      calculated to their offenses”, as follows:
           In [Commonwealth v.] Church, [513 Pa. 534, 522
           A.2d 30 (1987),] overweight vehicles were fined on a
           sliding scale per pound over the weight limit.
           In Eckhart [v. Department of Agriculture, 8 A.3d
           401 (Pa.Cmwlth. 2010)], the appellant kennel operator
           had committed numerous infractions incurring a fine
           amount in excess of $150,000 based on a $100–
           $500 per dog/per day penalty scheme, $15,000 of
           which appellant claimed was excessive in light of
           perceived       triviality   of     the    offense.    In
           [Commonwealth v.] CSX [Transportation, Inc., 653
           A.2d 1327 (Pa.Cmwlth. 1995),] the appellant's train car
           leaked enough corn syrup into the Youghiogheny River
           to kill approximately 10,000 fish, and thus appellant
           incurred a roughly $100,000 fine, based on a $10 per
           fish calculation.
      Id. at 1287 n.24 (emphasis in original).

Id. at 484–85.

      Herein, the June 30, 2021, Order was imposed as part of the disposition

following an adjudication of delinquency, and C.J.S. argues it will expose him

“to an array of punitive adult criminal collections activities when the victim

                                     - 22 -
J-A19035-22


has already been fully compensated for economic loss.” Brief for C.J.S. at 47.

However, as both C.J.S. and the Commonwealth acknowledge, neither the

United States Supreme Court nor the Pennsylvania Supreme Court has

explicitly addressed the application of the Excessive Fines Clause of the Eighth

Amendment to restitution orders. Indeed, this Court has stated:

    Pennsylvania specifically authorizes restitution for any crime where
    “the victim suffered personal injury directly resulting from the crime
    ...,” 18 Pa.C.S.A. § 1106(a), and provides that “[t]he court shall
    order full restitution: (i)[r]egardless of the current financial
    resources of the defendant, so as to provide the victim with the
    fullest compensation for the loss,” 18 Pa.C.S.A. § 1106(c)(1)(i).
    Moreover, Pennsylvania law indicates that in determining the
    amount of restitution the court “[s]hall consider the extent of injury
    suffered by the victim....,” 18 Pa.C.S.A. § 1106(c)(2)(i), and defines
    “personal injury” as “[a]ctual bodily harm, including pregnancy,
    directly resulting from the crime,” 18 Pa.C.S.A. § 1106(h).

Commonwealth v. Oree, 911 A.2d 169, 173–74 (Pa.Super. 2006).                 In

finding no merit to the appellant’s claim that the trial court’s imposition of

restitution was unconstitutional because it would take him a lifetime to repay

it, the Oree Court reasoned as follows:

      Appellant does not cite, nor are we aware of, any authority for his
      claim that ordering an amount of restitution which may take him
      a lifetime to pay is per se cruel and unusual punishment. While we
      do not doubt Appellant's assertion that he may be making
      restitution payments for the balance of his lifetime since he
      currently earns only $2,500.00 per month as a machine operator,
      we will not make the sweeping pronouncement he seeks. We hold
      that the trial court’s imposition of restitution does not
      constitute per se cruel and unusual punishment simply because it
      may take Appellant a lifetime to pay. As indicated supra, we
      conclude the trial court properly exercised its authority and did
      not impose restitution which was disproportionate to the injuries
      caused by Appellant.


                                     - 23 -
J-A19035-22


Id. at 174–75.

      In light of the foregoing, even if the Eighth Amendment were explicitly

applicable to restitution orders, we would find that the juvenile court herein

engaged in the type of analysis required by Mays, supra. In doing so, the

court carefully applied the Dublinski factors prior to finding the restitution

award to be proper. See supra.

      Although C.J.S. argues his constitutional rights were violated when he

was excessively punished due to his inability to pay the balance of his

restitution, the testimony at the Restitution Hearing revealed that he has been

able to make some payments reducing the debt while attending college, and

he intends to work in a professional capacity after receiving a post-graduate

degree. Ms. Stemko’s concerns for her son’s future and C.J.S.’s own worries

are certainly understandable; however, critically, the Catina family is aware

that the full balance may not be paid off for eighteen years and is willing to

wait to receive the entire payment.

       Based on the record, the amount of restitution imposed by the juvenile

court fairly holds C.J.S. accountable for his actual conduct. See B.T.C., supra

(citing 42 Pa.C.S.A. § 6352). Accordingly, we discern no abuse of discretion

in the amount of restitution imposed.




                                      - 24 -
J-A19035-22


       Order entered June 30, 2021, affirmed.4



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2022




____________________________________________


4 An appellate court may affirm the decision of a trial court when it is correct
on any basis, regardless of the basis upon which the trial court relied.
See Commonwealth v. Priovolos, 746 A.2d 621, 626 n.6 (Pa.Super. 2000)
(citation omitted).



                                          - 25 -